United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1139
Issued: April 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 9, 2016 appellant, through counsel, filed a timely appeal from an April 4, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record on appeal includes evidence received after OWCP issued its April 4, 2016 decision. The Board’s
jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the Board is
precluded from considering this new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly exercised its discretion in denying appellant’s request
to change her treating physician.
FACTUAL HISTORY
This case has previously been before Board.4 The facts and circumstances as set forth in
the Board’s prior decision are set forth herein by reference. The relevant facts are set forth below.
On December 31, 2010 appellant, then a 44-year-old city carrier, injured her left lower
extremity in a work-related fall.5 OWCP initially accepted her traumatic injury claim (Form CA-1)
for unspecified sprain of the left knee/leg. It later expanded the acceptance of the claim to include
left knee derangement of meniscus. Between March 2011 and December 2014, appellant
underwent four OWCP-approved left knee surgical procedures. The latest procedure, a
December 2, 2014 arthroscopic debridement of left medial meniscal tear, was performed by
Dr. Eric E. Sides, a Board-certified orthopedic surgeon.6 OWCP paid wage-loss compensation for
temporary total disability beginning March 26, 2011, and placed appellant on the periodic
compensation rolls effective April 10, 2011.
In February and March 2015 appellant requested a change of treating physicians from
Dr. Sides to Dr. Richard S. Westbrook, a Board-certified orthopedic surgeon. Dr. Westbrook
initially examined appellant on February 17, 2015, and diagnosed left knee traumatic arthritis. He
advised that she needed a left total knee arthroplasty (TKA) secondary to her 2010 employmentrelated post-traumatic arthritis.7
In investigative memorandums dated March 4 and 10, 2015, the employing establishment’s
Office of the Inspector General (OIG) advised that it had conducted an investigation on appellant
from the latter part of 2012 through 2014, including video surveillance. The memorandums also
summarized investigative interviews with appellant, Dr. Sides, and his office manager, T.S.
Dr. Sides asserted during his interview that the rehabilitation and recuperative process following
appellant’s second surgery in December 2014 should be complete and that the procedure was a
success. He noted, however, that she continued to complain of pain and weakness. The employing
establishment noted that Dr. Sides expressed his frustration with appellant’s recuperative process,

4

By decision dated July 28, 2015, OWCP terminated appellant’s entitlement to wage-loss compensation effective
July 29, 2015. In a January 10, 2017 decision, the Board affirmed OWCP’s termination decision. Docket No. 16-1321
(issued January 10, 2017). Findings made in prior Board decisions are res judicata absent any further review by
OWCP under section 8128 of FECA. See K.W., Docket No. 17-1861 (issued March 28, 2018).
5

Appellant tripped over a lawn ornament while delivering mail.

6

By letter dated October 4, 2013, OWCP recognized/authorized Dr. Sides as appellant’s treating physician. In
addition to the December 2014 arthroscopy, Dr. Sides also performed a January 24, 2014 left knee partial medial
meniscectomy.
7

In a March 31, 2015 follow-up report, Dr. Westbrook reiterated the need for knee replacement surgery.

2

and that he was surprised by her inability to improve her condition regardless of his prescribed
treatment plans.
Dr. Sides advised that appellant’s subjective complaints were inconsistent with her medical
findings. He reported that he had tried to gradually return appellant to her previous job and had
outlined medical limitations which afforded her the ability to perform a limited-duty job function
with the employing establishment. Appellant, however, was reluctant to accept Dr. Sides’
recommendations. He indicated that appellant’s recovery should have progressed at a faster rate
as a consequence of his two left knee surgeries. Dr. Sides was then advised that surveillance had
been conducted on appellant and she had been observed performing many daily tasks, such as
walking, driving, and shopping in a fully functional manner.8
After viewing the video surveillance footage, Dr. Sides concluded that the activity
witnessed in the video was in complete contrast with appellant’s subjective statements of her
abilities and activity. He asserted that, based upon the subjective statements of appellant during
their initial consultation, he believed her to have been severely limited in her physical capabilities
and daily activities. Dr. Sides advised that he did not expect appellant to have been performing
the activities that he witnessed on the video. He opined that appellant had not been honest
regarding her progress and capabilities during their consultations and indicated that, in light of the
evidence presented, he now believed appellant to be fully capable of performing her job function
with no restrictions. Dr. Sides noted that he would discuss his opinions with appellant during her
March 16, 2015 consultation and advise her that he intended to release her to full duty with no
restrictions.
In the March 10, 2015 investigative interview of appellant, the employing establishment
noted that she became evasive and changed the subject throughout her interview when asked to
describe her physical capabilities and daily activities during her treatment by Dr. Sides. Appellant
also complained about her past medical treatment and declared that she was never going to return
to work. She stated that, due to her dissatisfaction with her medical treatment, she had sought out
a new doctor who was willing to perform surgery on her knee.
Effective June 4, 2015, appellant retired from the employing establishment. The Office of
Personnel Management approved her disability retirement.

8

In a March 2015 summary of the investigative video, the employing establishment’s OIG advised that, on
November 13, 2012, appellant was seen walking around her residence and shopping at a department store, and then
stopping at a local eatery. The memorandum indicated that appellant was seen walking in a normal fashion without
any noticeable limp or hindrance. In addition, subsequent surveillance was conducted on appellant on several
occasions from November 2012 through October 2013. On these occasions appellant was observed driving to and
from local restaurants, stores, office buildings, and other businesses. The memorandum indicated that appellant was
observed walking to and from her residence and car, walking across parking lots, stepping up onto and down off of
curbs, and carrying groceries and various bags of pet food items without the use of a shopping cart. She did not appear
to be utilizing the assistance of braces or other assistive devices to aid in her ability to walk. The memorandum noted
that, upon her arrival to a physician’s appointment, appellant continued to walk with said pronounced limp, but during
surveillance activities conducted later that same afternoon, her limp was no longer noticeable and she appeared to
walk with very little difficulty.

3

A June 8, 2015 handwritten note without letterhead, allegedly written by Dr. Sides, but
containing an illegible signature, indicated that he was turning over the function of attending
physician to Dr. Richard Westbrook, a Board-certified orthopedic surgeon.
In a June 9, 2015 report, Dr. Westbrook indicated that appellant presented with pain and
swelling on the left side and stated that her symptoms had been chronic. He noted appellant’s
complaints that her symptoms were moderately severe and occurred continuously. Dr. Westbrook
diagnosed pain in her lower leg, joint, traumatic arthritis of left knee, derangement of meniscus,
and sprain and strain of unspecified site of knee and leg. He listed his impressions and noted that
appellant continued to have significant left knee pain which had not been helped by injections,
medication, physical therapy, or anti-inflammatory drugs. Dr. Westbrook noted that appellant was
awaiting approval for a total knee replacement on the left side. In an accompanying duty status
report (Form CA-17), he indicated that appellant was unable to perform any employment duties
due to her left knee injury.
By letter dated June 17, 2015, OWCP informed appellant that it had received the June 8,
2015 note. It observed that the note was not on Dr. Sides’ letterhead, it contained no explanation
for discontinuing treatment, and that the signature was illegible. OWCP concluded that the note
was written by appellant. It denied appellant’s request to treat with Dr. Westbrook, and that she
remained under the care of Dr. Sides.
In a June 17, 2015 report, Dr. Sides noted that appellant was post left knee arthroscopic
medial meniscal debridement. He listed his impression as derangement of meniscus, not otherwise
classified, osteoarthrosis, unspecified lower leg, and tear medial meniscus of the knee. Dr. Sides
opined that, after reviewing the surveillance video of appellant, it was clear that she was more than
capable of completing the tasks required for her regular duty. Therefore, he released her to regular
duty and indicated that she should be placed at maximum medical improvement.
By decision dated July 6, 2015, OWCP denied appellant’s request to change treating
physicians from Dr. Sides to Dr. Westbrook. It noted that Dr. Sides was a qualified, Boardcertified orthopedic surgeon, who specialized in knee osteoarthritis, knee surgery, and knee
replacement arthroplasty. OWCP found that the record supported that appellant received
appropriate treatment from Dr. Sides. Accordingly, it concluded that the evidence of record
demonstrated that she was under the care of a qualified specialist and her treatment had been
appropriate.
Counsel timely requested an oral hearing before a representative of OWCP’s Branch of
Hearings and Review.
In a July 7, 2015 report, Dr. Westbrook diagnosed traumatic arthritis of left knee,
derangement of meniscus, not otherwise classified, and sprain and strain of unspecified site of
knee and leg. He noted that appellant continued to have increasing left knee pain and was waiting
for approval to proceed with surgical intervention for knee replacement. Dr. Westbrook reiterated
in a work capacity evaluation that she could not work.
In an August 18, 2015 report, Dr. Westbrook advised that appellant continued to have left
knee pain stemming from the accepted work injury. He reported that her symptoms were constant

4

and moderate to severe and rated her pain as a 6 to 8 on a scale of 1 to 10. Dr. Westbrook advised
that these symptoms were aggravated by ascending stairs, descending stairs, daily activities, and
walking. He reiterated the previous diagnosis of traumatic left knee arthritis and prescribed a
course of physical therapy. Dr. Westbrook noted that he was awaiting approval for appellant’s
proposed left knee replacement surgery.
During the hearing, which was held on February 29, 2016, appellant alleged that she
wanted to show images of her December 2, 2014 left knee surgery to a therapist, but Dr. Sides had
improperly shredded the images. Appellant stated that she was considering filing a negligence
action against Dr. Sides. She further asserted that when she consulted Dr. Sides for treatment she
was often seen by a physician assistant and not by the doctor personally.
By decision dated April 4, 2016, OWCP’s hearing representative affirmed the July 6, 2015
decision, finding that OWCP did not abuse its discretion in denying appellant’s request to change
her treating physician. He found that the evidence of record did not support transfer of care to
Dr. Westbrook, as the record did not establish that Dr. Sides did not provide sufficient care. The
hearing representative noted that Dr. Sides was a qualified practitioner in an appropriate medical
specialty and performed two authorized surgical procedures related to the accepted injury. He
found that appellant’s allegations regarding improper use of a physician assistant and erroneous
destruction of medical records were unsubstantiated. The hearing representative further found that
appellant’s personal opinion as to Dr. Sides’ office administration or methods had no probative
value. He, therefore, concluded that the evidence of record did not support a transfer of care.
LEGAL PRECEDENT
When the physician originally selected to provide treatment for a work-related injury refers
the employee to a specialist for further medical care, the employee need not consult OWCP for
approval.9 In all other instances, however, the employee must submit a written request to OWCP
with his or her reasons for desiring a change of physician.10 OWCP will approve the request if it
determines that the reasons submitted are sufficient.11 Requests that are often approved include
those for transfer of care from a general practitioner to a physician, who specializes in treating
conditions like the work-related one, or the need for a new physician when an employee has
moved.12
Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the best
interest of the claimant and the government. Employees who want to change attending physicians
must explain their reasons in writing and OWCP must review all such requests. OWCP may
approve a change when the original treating physician refers the claimant to another physician for
further treatment; the claimant wants to change from the care of a general practitioner to that of a
9

20 C.F.R. § 10.316(a).

10

Id.

11

Id. at § 10.316(b).

12

Id.; see also P.M., Docket No. 12-1212 (issued January 24, 2013).

5

specialist in the appropriate field or from the care of one specialist to another in the appropriate
field; or the claimant moves more than 50 miles from the original physician (since OWCP has
determined that a reasonable distance of travel is up to a roundtrip distance of 100 miles). It must
use discretion in cases where other reasons are presented.13
The Board has recognized that OWCP, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under FECA. OWCP has
the general objective of ensuring that an employee recovers from her injury to the fullest extent
possible in the shortest amount of time. It, therefore, has broad administrative discretion in
choosing means to achieve this goal. The only limitation on OWCP’s authority is that of
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to show merely that the evidence could be
construed to produce a contrary conclusion.14
ANALYSIS
The Board finds that OWCP properly exercised its discretion in denying appellant’s request
to change her treating physician.
OWCP found that appellant’s request was unwarranted as the record did not establish that
Dr. Sides provided insufficient care. OWCP’s hearing representative found that Dr. Sides is a
qualified practitioner in an appropriate medical specialty and performed two authorized surgical
procedures related to the accepted injury. He further found that appellant’s allegations regarding
improper use of a physician assistant and erroneous destruction of medical records were not
supported. Additionally, the hearing representative found that appellant’s personal opinion as to
Dr. Sides’ office administration or methods had no probative value.
As noted above, OWCP has broad discretion in choosing the means to achieve the goal of
providing treatment to a claimant. The only limitation on its authority is that of reasonableness,
and abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deductions
from established facts. The Board finds that, under these standards, OWCP has not abused its
discretion in denying appellant’s request to change her treating physician.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.6c(1) (February 2012).
14
See T.R., Docket No. 14-1514 (issued January 8, 2014); R.G., Docket No. 12-811 (issued June 15, 2012);
Daniel J. Perea, 42 ECAB 221 (1990).

6

CONCLUSION
The Board finds that OWCP properly exercised its discretion in denying appellant’s request
to change her treating physician.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

